Opinion by
Smith, J.,
Upon the evidence on the part of the libellant, the master reported that no sufficient ground for a divorce had been shown. The court below overruled the libellant’s exceptions to the report, and dismissed the libel. A careful examination of the evidence has satisfied us that the matters in question were rightly determined below.
Besides the inadequacy of the evidence to establish the alleged acts of adultery, the circumstances in which the appellee was placed, by the conduct of her husband, may well be pleaded as a bar to the action. The act of March 13,1815, section 7, provides that if the “ husband exposed his wife to lewd company, whereby she became ensnared to the crime aforesaid, it shall be a good defense and a perpetual bar against ” a divorce. For a husband to turn his wife into the streets of a large city, with but a trifling sum of money to provide for her needs, under circumstances fully as consistent Avith innocence as with guilt, on her part, as was done by the libellant in this case, is a proceeding well calculated to expose her to lewd company, and to the manifest danger of being ensnared, within the meaning of the statute. Thus left to roam the streets in search of shelter, her course was the consequence of an act by the libellant for which the evidence shows no adequate cause.
The appeal is dismissed, and the decree is affirmed, at the costs of the appellant.